DETAILED ACTION
1.	This is a response to applicant's submissions filed on 12/26/2019. Claims 1-20 are currently pending and have been considered below.

ALLOWANCE
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
3.	 The Replacement Sheets (Figures 1-8) submitted on 09/06/2022 has been entered.  
Specification
4.	Amendment to Specification, addition of para [0014.1] and para [0068.1] has been entered.
EXAMINER’S AMENDMENT
5.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Atty.  Gero McClellan (Reg. # 44,227), and Mr. Johnny Lam ( Reg.# 66,279) on 08/30/2022 and 9/6/2022.  The application has been amended as follows:  

As per Claim 1, the entire Claim 1 has been replaced by the following amended Claim 1:
--1.	 	A method  performed by a system comprising one or more processors, the one or more processors performing the steps of:
	receiving vector data for a geographical location;
	statistically analyzing the vector data to obtain vector statistics; 
	rasterizing the vector statistics; and
	storing at least one of the rasterized vector statistics and or the vector data in a key-value store together with previously stored raster data for the geographic location, wherein the previously stored raster data is indexed by at least one of a same spatial index or same spatial co-ordinates as is the at least one of the rasterized vector statistics or the vector data.--
As per Claim 11, the entire Claim 11 has been replaced by the following amended Claim 11:
--11.	 A system, comprising:
	one or more computer processors; and
	a memory containing a data ingestion engine, that comprises:
a data uploader configured to receive vector data; and
	a vector data rasterizer, coupled to the data uploader and to a key-value store, and configured to generate rasterized vector statistics from the vector data and store  at least one of the rasterized vector statistics or the vector data, together with previously stored raster data, in a key-value store, wherein the previously stored raster data is indexed by at least one of a same spatial index or same spatial co-ordinates as is the at least one of the rasterized vector statistics or the vector data.--
As per Claim 16, the entire Claim 16 has been replaced by the following amended Claim 16:
--16.	 A computer program product for fusion of vector data and raster data for a geographic location, the computer program product comprising:
	a non-transitory computer-readable   medium having computer-readable program code embodied therewith, the computer-readable program code executable by one or more computer processors to: 
receive vector data for a geographical location;
	statistically analyze the vector data to obtain vector statistics; 
	rasterize the vector statistics; and
	store at least one of the rasterized vector statistics  or the vector data in a key-value store together with previously stored raster data for the geographic location, wherein the previously stored raster data is indexed by at least one of a same spatial index or same spatial co-ordinates as is the at least one of the rasterized vector statistics or the vector data.--

6.	Claim 8 has been cancelled by Examiner’s amendment.

Allowable Subject Matter
7.	  Remaining Claims 1-7 and 9-20  are allowed.  

REASONS FOR ALLOWANCE
8.	The following is an examiner’s statement of reasons for allowance: 
	The Closest Prior Art of records, Huagui et al. (CN109829021A)  teaches,  
a  map method  of exhibiting, including the request of data sent by receiving client. The data of pre-determined text format are generated according to the request of data. Wherein, the data include vector data and raster data. It gives the data feedback of the pre-determined text format to the client, so that the client reads the data of the pre-determined text format, and is rendered, show corresponding map picture. The data of request are sent to client with pre-determined text format, carry out dynamic rendering by client, greatly reduce the pressure of server, improve rendering speed, increase the usage experience of user.
The prior arts of record fail to teach, make obvious , or suggest, alone or in combination, a system, computer instructions and a method, comprising, among other limitations, receiving vector data for a geographical location; statistically analyzing the vector data to obtain vector statistics; rasterizing the vector statistics; and storing at least one of the rasterized vector statistics or the vector data in a key-value store together with previously stored raster data for the geographic location, wherein the previously stored raster data is indexed by at least one of a same spatial index or same spatial co-ordinates as is the at least one of the rasterized vector statistics or the vector data.
 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD SHAFI whose telephone number is (571)270-5741. The examiner can normally be reached M-F 8:30 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUHAMMAD SHAFI/Primary Examiner, Art Unit 3663